MILLIKEN, Judge.
This is an appeal by the Division of Unemployment Insurance from a judgment for $239.27, taxes plus penalty, against the appellees, jointly and severally, but which dismissed, for failure of proof, the claim against Mrs. Beam and the purchaser of the business for other taxes allegedly accrued after Mrs. Beam took over the business at the time of the death of her husband, who previously had owned and operated it, and under whose operation the $239.27 taxes adjudged due had accrued.
We have checked the record and agree with the conclusion of the trial court.
The appeal is dismissed.